COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                                   417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                               Telephone: (302) 739-4397
                                                               Facsimile: (302) 739-6179



                         Date Submitted: March 12, 2018
                          Date Decided: March 13, 2018



P. Clarkson Collins, Jr., Esquire            Krista R. Samis, Esquire
Morris James LLP                             Margolis Edelstein
500 Delaware Avenue, Suite 1500              300 Delaware Avenue, Suite 300
Wilmington, DE 19801                         Wilmington, DE 19801

       Re:    Mediacom Delaware LLC v. Sea Colony Recreational Association, Inc.
              C.A. No. 2018-0003-JRS

Dear Counsel:

       I have reviewed Sea Colony Recreational Association, Inc.’s Expedited

Motion to Strike the Errata Sheet of John G. Pascarelli (“the Motion”) and

Mediacom Delaware LLC’s response to the Motion. For the reasons that follow, the

Motion is DENIED.

       Mediacom has made substantive changes to the deposition testimony of its

Rule 30(b)(6) witness, John G. Pascarelli, through an errata sheet prepared following

the adjournment of the deposition. The Motion seeks to strike that errata sheet as a
Mediacom Delaware LLC v. Sea Colony Recreational Association, Inc.
C.A. No. 2018-0003-JRS
March 13, 2018
Page 2



violation of either the so-called sham affidavit doctrine or this Court’s rules. Neither

argument is persuasive.

      The sham affidavit doctrine allows the Court to strike an affidavit that

contradicts prior sworn testimony from the same witness when the affidavit is

offered to create a material issue of fact in order to defeat an otherwise properly

supported motion for summary judgment. Cain v. Tweed, 830 A.2d 737, 741–42

(Del. 2003); In re Asbestos (Tisdel), 2006 WL 3492370, at *4 (Del. Super. Ct.

Nov. 28, 2006). The errata sheet was not submitted in response to any motion. It

was submitted in due course pursuant to Court of Chancery Rule 30(e). The sham

affidavit doctrine does not apply here.

      Rule 30(e) provides that “[a]ny changes in form or substance which the

witness desires to make shall be entered upon the deposition by the officer with a

statement of the reasons given by the witness for making them.” Ct. Ch. R. 30(e)

(emphasis supplied) While there are certainly instances where the Court may

exercise its discretion to strike an errata sheet that contains substantive changes to

deposition testimony, see e.g., In re Asbestos (Tisdel), 2006 WL 3492370, at *4

(striking errata sheet filed in response to motion for summary judgment); Donald M.
Mediacom Delaware LLC v. Sea Colony Recreational Association, Inc.
C.A. No. 2018-0003-JRS
March 13, 2018
Page 3



Dworkin Contracting, Inc. v. City of Newark, 2006 WL 2724882, at *5 (D. Del.

2006) (striking errata sheet used to support a response to a motion for consideration),

the “preferable” practice is to allow the substantive changes in the errata sheet but

to consider those changes when assessing the witness’s credibility. 7 James Wm.

Moore, Moore’s Federal Practice, § 30.60[3] (3d ed. 2017). See also 8A Wright &

Miller Federal Practice and Civil Procedure § 2118 (3d ed. 2018) (“The witness

who changes his or her testimony on a material matter between the giving of the

deposition and appearance at the trial may be impeached by the former answers, and

the cross–examiner and the jury are likely to be keenly interested in the reasons for

changing the testimony. There is no apparent reason why the witness who has a

change of mind between the giving of the deposition and its transcription should be

treated differently.”); Consulnet Computing, Inc. v. Moore, 2008 WL 5146539, at

*9 (E. D. Pa. Dec. 5, 2008) (noting that the law in the Third Circuit is that a deponent

“may make changes that contradict the original answers given, even if those changes

are not supported by convincing explanations, as long as the deponent complies with

the instructions provided within [Rule 30(e)] for making such changes.”); Crumplar

v. Superior Court, 56 A.3d 1000, 1007 (Del. 2012) (noting that when our state court
Mediacom Delaware LLC v. Sea Colony Recreational Association, Inc.
C.A. No. 2018-0003-JRS
March 13, 2018
Page 4



rule tracks the corresponding federal rule our courts deem federal decisions

interpreting the rule to be “persuasive” authority).

      While I am persuaded that the Pascarelli errata sheet should not be stricken at

this time, Mediacom should not be misled to believe that I will not permit thorough

cross-examination of Mr. Pascarelli at the upcoming evidentiary hearing on

Mediacom’s motion for preliminary injunction, that I will not likely view his

credibility as impaired by reason of the changes he has made to his sworn testimony,

or that I will not revisit this ruling in the event Mediacom fails to make Mr. Pascarelli

available for cross-examination. At this point, my ruling is limited to the question

of whether the Pascarelli errata sheet should be stricken as requested in the Motion.

For the reasons stated, the answer to that limited question is no.

      IT IS SO ORDERED.

                                         Very truly yours,

                                         /s/ Joseph R. Slights III

JRSIII/cap
cc: Stephen A. Spence, Esquire
      Ryan P. Newell, Esquire
      Register in Chancery-K